\ctc-/s
                                ELECTRONIC RECORD

                                                                                 1**3-/5"
COA #      02-14-00320-CR                        OFFENSE:        30.02F1


STYLE:     Erik White v. The State of Texas      COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    371st District Court


DATE: 07/30/2015                  Publish: NO    TC CASE #:      1316391D




                        IN THE COURT OF CRIMINAL APPEALS
                                                                             1040 'I?
                                                                              Itfef •//
STYLE:   Erik White v. The State of Texas             CCA#:

         APPE/J.WT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     /P/ZL'X IzW                                 SIGNED:                           PC:

JUDGE:      £hl                                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD